DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. wherein a maximum length of the first coil is greater than a half of a maximum length of the first magnet and smaller than a maximum length of the first magnet, and wherein the first magnet is disposed on a first lateral plate of the housing, and the second magnet is disposed on a second lateral plate of the housing. and a second portion not overlapped with the second coil unit and the first magnet unit
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 recites the limitation "a second sensor" in claim 18.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not disclose a first sensor but claims a second sensor.
 	Regarding claim 1, the limitation " a first  sensor for detecting dispacment of the housing and disposed under the circuit board, wherein the first sensor is a single monolithic sensor and comprises: a first section not overlapped with the first coil unit in the optical axis direction and overlapped with the first magnet unit in the optical axis direction; wherein the first sensor is disposed between the first coil and the third coil when viewed from above, wherein a maximum length of the first coil is greater than a half of a maximum length of the first magnet and smaller than a maximum length of the first magnet, and wherein the first magnet is disposed on a first lateral plate of the housing, and the second magnet is disposed on a second lateral plate of the housing. and a second portion not overlapped with the second coil unit and the first magnet unit in the optical axis direction in claim 1 is a relative phrase which renders the claim indefinite. The phrase " first sensor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim, in light of the specification, is unclear as to what exactly is the first sensor. ¶ 0060 states “the first sensor 170 may be disposed, coupled or mounted on the bobbin 110, and may thus be moved with the bobbin 110. The first sensor 170 may detect displacement in the first direction of the bobbin 110”. This is completely different than what is claimed and the first sensor is not in the location as described. The examiner ask is 170 the first sensor or is applicant trying to claim the sensor 240 as two  two separate elements 240 (the first and second sensors)? The examiner cannot treat the merits of the claim because the examiner cannot determine what sensor the applicant is referring to.  
Regarding claim 18, the limitation " a second  sensor for detecting dispacment of the housing and disposed under the circuit board, wherein the second sensor is a single monolithic sensor and comprises: a first section not overlapped with the first coil unit in the optical axis direction and overlapped with the first magnet unit in the optical axis direction; wherein the second sensor is disposed between the first coil and the third coil when viewed from above, wherein a maximum length of the first coil is greater than a half of a maximum length of the first magnet and smaller than a maximum length of the first magnet, and wherein the first magnet is disposed on a first lateral plate of the housing, and the second magnet is disposed on a second lateral plate of the housing. and a second portion not overlapped with the second coil unit and the first magnet unit in the optical axis direction in claim 1 is a relative phrase which renders the claim indefinite. The phrase " second sensor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim, in light of the specification, is unclear as to which sensor is applicant referring to. The specification and the new drawing 17A show two sensors however the claim states . the second sensor is a single monolithic sensor This is completely different than what is claimed and the first sensor is not in the location as decribed. The The examiner cannot treat the merits of the claim because the examiner cannot determine what sensor the applicant is referring to.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayshi (US Patent Publication Number 2014/0177056 A1).
Hayashi teaches, as claimed in claim 1, a lens moving apparatus (Fig. 4) comprising: 3a housing (2): a bobbin (12) disposed in the housing; a first coil unit (111) disposed on the bobbin; a a first magnet unit (13)  disposed on the housing (2) and facing the first coil unit (11), wherein the first magnet unit comprises a first magnet, a second magnet disposed opposite to the first magnet, a third magnet, and a fourth magnet disposed opposite to the third magnet; (fig. 6) an upper elastic member (14) coupled to an upper portion of the bobbin and an upper portion of the housing; a second coil unit (23) disposed below the housing (2) and facing the first magnet unit in an optical axis direction1; a circuit board (21) disposed below the second coil unit; a support (30) member electrically connecting the upper elastic member and the circuit board (¶0069); and
a second sensor (24a and 24b) disposed under the circuit board, wherein the second sensor a sensor is positioned by the magnet (13) and the coil (111).
Hayashi teaches, as claimed in claim 2, comprising a circuit member disposed on the circuit board, wherein the second coil unit (23) is formed at the circuit member  (¶0080).
Hayashi teaches, as claimed in claim 3, wherein a through hole (21b) is formed through a corner region of the circuit member, and wherein the support member (30) extends through the through hole and is electrically connected to the circuit board. 
Hayashi teaches, as claimed in claim 4, comprising a first sensor for detecting displacement of the bobbin (¶0072) and wherein the upper elastic member comprises first to fourth upper elastic members, which are separated from each other2, wherein the support member (30) comprises first to fourth support members, and wherein the first sensor is electrically connected to the first to fourth support members via the first to fourth upper elastic members (Fig. 4 each element 30 correlates to the spring).
Hayashi teaches, as claimed in claim 5, comprising a lower elastic member (15_ coupled to a lower portion of the bobbin (12) and a lower portion of the housing, and wherein the lower elastic member comprises first and second lower elastic members (15a and 15b), which are separated from each other, and wherein the first coil unit is electrically connected to the first and second lower elastic members ((¶0057).
Hayashi teaches, as claimed in claim 6, wherein the upper elastic member comprises two upper elastic members separated from each other3, and wherein the two upper elastic members are coupled to the housing and electrically connected to the first coil unit (111).
Hayashi teaches, as claimed in claim 7, comprising a sensor magnet (24a) disposed on the housing to be opposite the first sensor (17A), and wherein the first sensor (17a) is disposed on the bobbin.
Hayashi teaches, as claimed in claim 8, comprising a sensor substrate (24A and 24B) coupled to the bobbin, and wherein the first sensor is coupled to the sensor substrate (24a and 24b). 
Hayashi teaches, as claimed in claim 19, a lens moving apparatus comprising: a housing (2):
a bobbin (12) disposed in the housing; a first coil unit (111) disposed on the bobbin; a first magnet unit (17A) disposed on the housing and facing the first coil unit;
a first sensor (24A) disposed on a corner of the housing; a sensor magnet (17A) disposed on the bobbin and facing the first sensor (Fig. 6);an upper elastic member (14) coupled to an upper portion of the bobbin and an upper portion of the housing; a circuit member (21) disposed below the housing and comprising a second coil unit facing the first magnet unit in an optical axis direction; a circuit board (21) disposed below the circuit member; a support member (30) electrically connecting the upper elastic member and the circuit board (¶0069); and a second sensor disposed (24b) under the circuit board, wherein the second sensor comprises: a second sensor (24a and 24b) disposed under the circuit board, wherein the second sensor a sensor is positioned by the magnet (17A) and the coil (111).
Hayashi teaches, as claimed in claim 20, a camera comprising: the lens moving apparatus according to claim 1; a lens; and an image sensor (¶0080 and 0083). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

30 November 2022




/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  See Dotted in lines in Fig. 4between 13 and 113
        2 Fig. 4 shows four sections of the spring which all are separated from each other
        3  Four in total